          Case 4:20-cv-06266-YGR Document 10 Filed 10/09/20 Page 1 of 2




                                                                        ISTRIC
 1 Benjamin Heikali (SBN 307466)                                   TES D      TC
                                                                 TA
   FARUQI & FARUQI, LLP




                                                                                              O
                                                            S
 2 10866 Wilshire Boulevard, Suite 1470




                                                                                               U
                                                           ED




                                                                                                RT
   Los Angeles, CA 90024
                                                                                 DERED




                                                       UNIT
                                                                         O OR
 3 Telephone: (424) 256-2884
   Facsimile: (424) 256-2885                                     IT IS S




                                                                                                        R NIA
 4 E-mail: bheikali@faruqilaw.com
                                                                                                  ers
 5 [Additional Counsel on Signature Page]                                         nz   alez Rog




                                                       NO
                                                                          onne Go
                                                                 Judge Yv




                                                                                                        FO
 6 Attorney for Plaintiff




                                                         RT




                                                                                                    LI
                                                                          10/9/2020
                                                                ER




                                                           H




                                                                                                  A
 7
                                                                     N                             C
                                                                                       F
                                                                         D IS T IC T O
 8                                                                             R
 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10
     DAVID ZIMMER, Individually and on          )
11   Behalf of All Others Similarly Situated,   )
                                                )
12                          Plaintiff,          )
                                                )   Case No. 4:20-cv-06266-YGR
13          v.                                  )
                                                )   PLAINTIFF’S NOTICE OF
14   VARIAN MEDICAL SYSTEMS, INC., R.           )   VOLUNTARY DISMISSAL
     ANDREW ECKERT, DOW R. WILSON,              )
15   DAVID J. ILLINGWORTH, JEAN-LUC             )
     BUTEL, ANAT ASHKENAZI, REGINA E.           )
16   DUGAN, JUDY BRUNER, JEFFREY R.             )
     BALSER, PHIL FEBBO and MICHELLE            )
17   LE BEAU,                                   )
                                                )
18                          Defendants.         )
19

20

21

22

23

24

25
26

27

28
                                NOTICE OF VOLUNTARY DISMISSAL
                                      No. 4:20-cv-06266-YGR
          Case 4:20-cv-06266-YGR Document 10 Filed 10/09/20 Page 2 of 2




 1          In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, David Zimmer

 2 (“Plaintiff”), by counsel, hereby gives notice that he is dismissing all claims in the above-captioned

 3 matter (the “Action”), with prejudice as to himself and without prejudice as to claims on behalf of the

 4 putative class in the Action. Because this notice of dismissal is being filed before service by

 5 defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action

 6 is effective upon the filing of this notice.

 7

 8 Dated: October 6, 2020
                                                          Respectfully submitted,
 9

10                                                        FARUQI & FARUQI, LLP

11                                                        By: /s/ Benjamin Heikali
                                                          Benjamin Heikali, Bar No. 307466
12                                                        10866 Wilshire Blvd., Suite 1470
                                                          Los Angeles, CA 90024
13
                                                          Tel.: (424) 256-2884
14                                                        Fax: (424) 256-2885
                                                          Email: bheikali@faruqilaw.com
15
                                                          Counsel for Plaintiff
16
                                                          OF COUNSEL:
17

18                                                        FARUQI & FARUQI, LLP
                                                          Nadeem Faruqi
19                                                        James M. Wilson, Jr.
                                                          685 Third Ave., 26th Fl.
20                                                        New York, NY 10017
                                                          Tel.: (212) 983-9330
21
                                                          Email: nfaruqi@faruqilaw.com
22                                                        Email: jwilson@faruqilaw.com

23                                                        Counsel for Plaintiff
24

25
26

27
                                                      1
28
                                 NOTICE OF VOLUNTARY DISMISSAL
                                       No. 4:20-cv-06266-YGR
